

SECURITIES PURCHASE AGREEMENT
 
     This Securities Purchase Agreement (this “Agreement”) is dated as of June
30, 2011, among Unify Corporation , a Delaware corporation (the “Company”), and
the investors identified on the signature pages hereto (each, an “Investor” and
collectively, the “Investors”).
 
     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act (as defined below) and Rule
506 promulgated thereunder, the Company desires to issue and sell to each
Investor, and each Investor, severally and not jointly, desires to purchase from
the Company certain securities of the Company, as more fully described in this
Agreement.
 
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Investor
severally, and not jointly, agree, with the intent to be legally bound, as
follows:
 
ARTICLE I
DEFINITIONS
 
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
          “Action” means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
any Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility.
 
          “Affiliate” means any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144. With
respect to any Investor, any investment fund or managed account that is managed
on a discretionary basis by the same investment manager as such Investor will be
deemed to be an Affiliate of such Investor.
 
          “Business Day” means any day except Saturday, Sunday and any day that
is a federal legal holiday or a day on which banking institutions in the State
of New York are authorized or required by law or other governmental action to
close.
 
          “California Courts” means the state and federal courts sitting in the
State of California, County of Sacramento.
 
          “Closing” means the closing of the purchase and sale of the Securities
pursuant to Article II.
 

--------------------------------------------------------------------------------

 

          “Closing Date” means the date of this Agreement, or such other time as
the Closing shall occur in accordance with the agreement of the parties.
 
          “Commission” means the Securities and Exchange Commission.
 
          “Common Stock” means the common stock of the Company, par value $.001
per share, and any securities into which such common stock may hereafter be
reclassified.
 
          “Common Stock Equivalents” means any securities of the Company or any
Subsidiary which entitle the holder thereof to acquire Common Stock at any time,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
 
          “Company Counsel” means DLA Piper.
 
          “Disclosure Materials” means the SEC Reports and the Schedules,
considered together.
 
          “Effective Date” means the date that the Registration Statement
required by Sections 2(a) or 2(b) of the Registration Rights Agreement is first
declared effective by the Commission.
 
          “Evaluation Date” means a date within 90 days prior to the filing date
of the Form 10-Q for the Company’s most recently ended fiscal quarter.
 
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
          “GAAP” means U.S. generally accepted accounting principles applied on
a consistent basis during the periods involved.
 
          “Intellectual Property Rights” means all patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses and other similar rights that are necessary or material for use in
connection with the Company’s business as described in the SEC Reports.
 
          “Intellectual Property” shall mean any or all of the following and all
rights in, arising out of, or associated therewith: (a) all United States,
international and foreign registered patents and applications therefor and all
underlying patent rights, reissues, divisions, renewals, extensions,
provisionals, continuations and continuations-in-part thereof; (b) all
inventions (whether patentable or not), ideas, processes, invention disclosures,
improvements, trade secrets, proprietary information, know-how, technology,
improvements, discoveries, technical data, proprietary processes and formulae,
all source and object code, algorithms, architectures, structures, display
screens, layouts, development tools and all documentation and media
constituting, describing or relating to the above, including, without
limitation, manuals, memoranda and records; (c) all copyrights, copyrights
registrations and applications therefor, copyrightable material including
derivative works, revisions, transformations and adaptations, material that is
subject to non-copyright disclosure protections, and all other works of
authorship and designs (whether or not copyrightable), and all other rights
corresponding thereto throughout the world; (d) all trade names, logos, trade
dress, common law trademarks and service marks, trademark and service mark
registrations and applications therefor throughout the world; (e) domain names;
(f) web sites and related content; (g) intellectual property rights acquired by
license or agreement; (h) all manuals, documentation and materials relating to
the above; and (i) any equivalent rights to any of the foregoing anywhere in the
world.
 
2
 

--------------------------------------------------------------------------------

 

          “Investment Amount” means, with respect to each Investor, the
investment amount, in dollars, indicated below such Investor’s name on its
signature page to this Agreement.
 
          “Investor Parties” means the Investors and their directors, officers,
shareholders, partners, employees and agents.
 
          “Lien” means any lien, charge, claim, encumbrance, security interest,
right of first refusal, preemptive right or other restrictions of any kind;
other than restrictions on transfer of securities arising under federal or state
securities laws and regulations.
 
          “Losses” means any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
preparation and investigation.
 
          “Material Adverse Effect” means any of (a) an adverse effect on the
legality, validity or enforceability of any Transaction Document, (b) a material
and adverse effect on the results of operations, assets, prospects, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (c) a material and adverse impairment to the Company’s ability to
perform, on a timely basis, its obligations under any Transaction Document.
 
          “Material Permits” means all certificates, authorizations, licenses
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct their respective businesses as
described in the SEC Reports.
 
          “Per Share Purchase Price” means, with respect to each Investor, the
per share purchase price indicated below such Investor’s name on such Investor’s
signature page to this Agreement.
 
          “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
 
3
 

--------------------------------------------------------------------------------

 

          “Preferred Shares” means the Company’s preferred shares that have the
rights, preferences and privileges set out in the Company’s Certificate of
Designation, attached as Exhibit A.
 
          “Registration Statement” means a registration statement, including
amendments and supplements thereto, meeting the requirements set forth in the
Registration Rights Agreement and covering the resale by the Investors of the
Shares.
 
          “Registration Rights Agreement” means the Registration Rights
Agreement, dated as of the date of this Agreement, among the Company and the
Investors, in the form of Exhibit B.
 
          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such rule.
 
          “Schedules” means the disclosure schedules prepared by the Company and
attached to this Agreement.
 
          “SEC Reports” means all reports required to be filed by the Company
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the 24 months preceding the date hereof (or such
shorter period as the Company was required by law to file such reports).
 
          “Securities” means, (i) with respect to each Investor, the number of
Shares indicated below such Investor’s name on such Investor’s signature page to
this Agreement, and (ii) with respect to the Company, all Shares, issued or
issuable pursuant to this Agreement, including shares of Common Stock issuable
upon the conversion of any Preferred Shares.
 
          “Securities Act” means the Securities Act of 1933, as amended.
 
          “Shares” means the Preferred Shares, issued or issuable to the
Investors at the Closing.
 
          “Short Sale” means, all “short sales” as defined in Rule 3b-3 of the
Exchange Act.
 
          “Subsidiary” means any “significant subsidiary” as defined in Rule
1-02(w) of the Regulation S-X promulgated by the Commission under the Exchange
Act.
 
          “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market (other than the OTC Bulletin Board), or (ii) if the Common Stock
is not listed on a Trading Market (other than the OTC Bulletin Board), a day on
which the Common Stock is traded in the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.
 
4
 

--------------------------------------------------------------------------------

 

          “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market
or OTC Bulletin Board on which the Common Stock is listed or quoted for trading
on the date in question.
 
          “Transaction Documents” means this Agreement, the Registration Rights
Agreement and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
 
     1.2 Other Definitional Provisions.
 
          (a) For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.
 
          (b) The parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the draft party shall not be applied in
the construction or interpretation of this Agreement.
 
          (c) As used in this Agreement, the words “include” and “including”,
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”
 
          (d) Terms, other than those defined or referenced in Article I, may be
defined elsewhere in the text of this Agreement and, unless otherwise indicated,
shall have the specified meaning throughout this Agreement.
 
          (e) The words “hereof”, “herein”, “hereby”, and “hereunder”, and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole and not to any particular provision of this Agreement.
 
          (f) References to an Article of Section, or an Exhibit, are (unless
otherwise stated) references to an Article or Section of, or an Exhibit to, this
Agreement.
 
ARTICLE II
PURCHASE AND SALE
 
     2.1 Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Investor, and
each Investor shall, severally and not jointly, purchase from the Company, such
number of Shares, each as indicated below such Investor’s name on the signature
page hereto. The Closing shall take place at the offices of Company Counsel, DLA
Piper, 400 Capitol Mall, Suite 2400, Sacramento, CA 95814 on the Closing Date or
at such other location as the parties may agree.
 
5
 

--------------------------------------------------------------------------------

 

     2.2 Closing Conditions. It shall be a condition to the other party’s
obligation to perform under this Agreement that each of the following conditions
are satisfied:
 
          (a) At the Closing, the Company shall deliver or cause to be delivered
to each Investor the following:
 
     (i) a facsimile copy of a certificate free and clear of all restrictive and
other legends (except as expressly provided in Section 4.1(b) hereof),
evidencing the number of Shares indicated below such Investor’s name on its
signature page hereto, registered in the name of such Investor or its custodian
as indicated on the Investor’s signature page hereto (provided that originals of
the same are delivered pursuant to the terms of Section 4.14);
 
     (ii) the Registration Rights Agreement duly executed by the Company;
 
     (iii) the legal opinion of Company Counsel, in the form attached hereto as
Exhibit C, executed by such counsel, addressed to the Investors and providing
that each of the Investors are entitled to rely thereon.
 
          (b) At the Closing, each Investor shall deliver or cause to be
delivered to the Company the following:
 
     (i) its Investment Amount, in United States dollars and in immediately
available funds, by wire transfer to the account or accounts designated by the
Company for such purpose as set forth on Schedule I hereto; and
 
     (ii) the Registration Rights Agreement, duly executed by such Investor.
 
          (c) All representations and warranties of the other party contained
herein shall remain true and correct as of the Closing Date and all covenants of
the other party to be performed prior to the Closing shall have been performed.
 
          (d) From the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission (except for any suspension
of trading of limited duration agreed to be by the Company, which suspension
shall be terminated prior to the Closing), and, at any time prior to the Closing
Date, trading in securities generally as reported by Bloomberg Financial Markets
shall not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities nor shall there have occurred any
material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of each Purchaser, makes it impracticable or inadvisable to purchase
the Shares at the Closing.
 
6
 

--------------------------------------------------------------------------------

 

          (e) As of the Closing Date, there shall have been no Material Adverse
Effect since the date hereof.
 
          (f) As of the Closing Date, the Company shall have received a
commitment from Wells Fargo Bank, or an Affiliate thereof, to lend the Company
at least $24,000,000 on commercially reasonable terms, and the Company shall
have received a certificate from the Company’s chief executive officer to such
effect.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
     3.1 Representations and Warranties of the Company. The Company hereby makes
the following representations and warranties to each Investor:
 
          (a) Subsidiaries. The Company has no direct or indirect Subsidiaries
other than those listed in the SEC Reports. Except as disclosed in the SEC
Reports and as disclosed on Schedule 3.1(a), the Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interests of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights. If the Company has no Subsidiaries, any
references to Subsidiaries in the Transaction Documents shall be disregarded.
 
          (b) Organization and Qualification. The Company and each Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational, charter or equivalent documents. The Company and each Subsidiary
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not, individually or in the aggregate, have or reasonably be expected
to have a Material Adverse Effect.
 
          (c) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further consent or action is required by the Company,
its Board of Directors or stockholders in connection therewith. Each Transaction
Document has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies, (ii) laws relating to the availability of specific
performance, injunctive relief or other equitable principles of general
application or (iii) with respect to the indemnification provisions of the
Registration Rights Agreement, public policy.
 
7
 

--------------------------------------------------------------------------------

 

          (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Securities,
and the consummation by the Company of the transactions contemplated thereby do
not and will not (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational, charter or equivalent documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or instrument (evidencing a
Company or Subsidiary debt or otherwise) or other understanding to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound or affected, or (iii) result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations and the rules and regulations of any self-regulatory organization
(including any Trading Market) to which the Company or its securities are
subject), or by which any property or asset of the Company or a Subsidiary is
bound or affected; except in the case of each of clauses (ii) and (iii), such as
could not, individually or in the aggregate, have or reasonably be expected to
have a Material Adverse Effect.
 
          (e) Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the filing with the Commission of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement, (ii) filings required by state securities laws, and the filing of a
Notice of Sale of Securities on Form D with the Commission as required under
Regulation D of the Securities Act, (iii) the filings required in accordance
with Section 4.5, (iv) the application(s) to each Trading Market for the listing
of the Shares for trading thereon in the time and manner required thereby and
(v) those that have been made or obtained prior to the date of this Agreement.
 
          (f) Issuance of the Securities. The Securities have been duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and non-assessable, free
and clear of all Liens. The issuance of the Securities is not subject to any
preemptive or similar right to subscribe for or purchase securities. The Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable pursuant to this Agreement or upon conversion of the
Preferred Shares; and upon conversion of the Preferred Shares in accordance with
their terms, the Common Shares will be duly and validly issued, fully paid and
non-assessable.
 
8
 

--------------------------------------------------------------------------------

 

          (g) Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock of the Company, and all shares of Common
Stock reserved for issuance under the Company’s various option and incentive
plans, is set forth in the SEC Reports. All outstanding shares of capital stock
are duly authorized, validly issued, fully paid and non-assessable and have been
issued in compliance with all applicable securities laws. Except as set forth in
the SEC Reports, no securities of the Company are entitled to preemptive or
similar rights, and no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities and except as disclosed in the SEC Reports and
Schedule 3.1(g), there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to,
Common Stock, Common Stock Equivalents, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock, or Common Stock
Equivalents. There are no anti-dilution or price adjustment provisions contained
in any security issued by the Company (or in any agreement providing rights to
security holders). The issue and sale of the Securities will not, immediately or
with the passage of time, obligate the Company to issue shares of Common Stock
or other securities to any Person (other than the Investors) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities.
 
          (h) SEC Reports; Financial Statements. The Company has filed all SEC
Reports on a timely basis or has timely filed a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. The Company has delivered to each Investor true, correct and complete
copies of all SEC Reports filed within the ten (10) days preceding the date
hereof. The SEC Reports incorporated herein by reference include, without
limitation, all filings made by the Company pursuant to the Exchange Act and the
Securities Act since July 12, 2009. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
GAAP, except as may be otherwise specified in such financial statements or the
notes thereto, and fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments. All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or specifically identified in the
SEC Reports.
 
9
 

--------------------------------------------------------------------------------

 

          (i) No Undisclosed Liabilities. The Company and its subsidiaries do
not have any liabilities or obligations that would be required under generally
accepted accounting principles, as in effect on the date of this Agreement, to
be reflected on a consolidated balance sheet of the Company (accrued, absolute,
contingent or otherwise), other than liabilities or obligations (i) reflected
on, reserved against, or disclosed in the notes to, the Company’s consolidated
balance sheet included in the Company’s most recent Annual Report on Form 10-K,
(ii) that were incurred in the ordinary course of business consistent with past
protection, or (iii) that were not incurred in the ordinary course of business
and do not exceed $200,000 in the aggregate.
 
          (j) Press Releases. The press releases disseminated by the Company
during the twelve (12) months preceding the date of this Agreement, individually
and considered together, do not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made and when made, not misleading.
 
          (k) Material Changes. Since the date of the latest audited financial
statements included in the Company’s most recent Annual Report on Form 10-K,
except as specifically disclosed in the SEC Reports or as set forth in Schedule
3.1(k), (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to have a Material Adverse Effect, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses, and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its critical accounting policies or the identity of its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans. The Company
does not have pending before the Commission any request for confidential
treatment of information or documents.
 
          (l) Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) except as specifically disclosed in the SEC
Reports, could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any Subsidiary, nor any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty, except as specifically disclosed in the SEC Reports. There has
not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation or inquiry by the Commission involving the
Company or any current or former director or officer of the Company. The Company
has not received any stop order or other order suspending the effectiveness of
any registration statement filed by the Company or any Subsidiary under the
Exchange Act or the Securities Act.
 
10
 

--------------------------------------------------------------------------------

 

          (m) Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company.
 
          (n) Compliance. Except as set forth in Schedule 3.1(n), neither the
Company nor any Subsidiary (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, banking, occupational health and safety, product
quality and safety and employment and labor matters, except in the case of
clauses (i) and (iii) above as could not, individually or in the aggregate, have
or reasonably be expected to have a Material Adverse Effect. The Company is in
compliance with the requirements that are currently applicable to it under the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, except where such noncompliance could not have or reasonably be
expected to have a Material Adverse Effect.
 
          (o) Material Permits. The Company and the Subsidiaries possess all
Material Permits, except where the failure to possess such permits could not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect, and neither the Company nor any Subsidiary has received
any notice of any Action relating to the revocation or modification of any
Material Permit.
 
          (p) Private Placement.
 
     (i) Neither the Company nor any Person acting on the Company’s behalf has
sold, offered to sell or solicited any offer to buy the Securities by means of
any form of general solicitation or advertising. Neither the Company, any of its
Affiliates nor any Person acting on the Company's behalf has, directly or
indirectly, at any time within the past six (6) months, made any offer or sale
of any security or solicitation of any offer to buy any security under
circumstances that would (A) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale of the Securities as contemplated hereby or (B) cause the
offering of the Securities pursuant to the Transaction Documents to be
integrated with prior offerings by the Company for purposes of any applicable
law, regulation or stockholder approval provisions, including, without
limitation, under the rules and regulations of any Trading Market.
 
     (ii) The Company is not a United States real property holding corporation
within the meaning of the Foreign Investment in Real Property Tax Act of 1980.
 
11
 

--------------------------------------------------------------------------------

 

          (q) Form S-3 Eligibility. The Company is eligible to register its
Common Stock for resale by the Investors using a registration statement on Form
S-3 promulgated under the Securities Act.
 
          (r) Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s charter documents or the laws of its state of incorporation
that is or could become applicable to any of the Investors as a result of the
Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, as a
result of the Company’s issuance of the Securities and the Investors’ ownership
of the Securities.
 
          (s) Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to their respective businesses and good and marketable title in all
personal property owned by them that is material to their respective businesses,
in each case free and clear of all Liens. Any real property and facilities or
personal property held under lease by the Company and the Subsidiaries are held
by them under valid, subsisting and enforceable leases of which the Company and
the Subsidiaries are in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect.
 
          (t) Acknowledgment Regarding Investors' Purchase of Securities. The
Company acknowledges and agrees that each of the Investors is acting solely in
the capacity of an arm's length purchaser with respect to the Company, this
Agreement and the transactions contemplated hereby. The Company further
acknowledges that no Investor is acting as a financial advisor or fiduciary of
the Company or, to the Company’s knowledge, any other Investor, with respect to
this Agreement and the transactions contemplated hereby. The Company further
represents to each Investor that the Company's decision to enter into this
Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives, and no
statement, commitment or promise to the Company or any of its representatives by
any Investor is or was an inducement to the Company to enter into this Agreement
or otherwise.
 
          (u) Patents and Trademarks. The Company and the Subsidiaries have, or
have rights to use, all Intellectual Property except where the failure to so
have could not, individually or in the aggregate, have or reasonably be expected
to have a Material Adverse Effect. Neither the Company nor any Subsidiary has
received a written notice that the Intellectual Property used by the Company or
any Subsidiary violates or infringes upon the rights of any Person, except where
such infringement could not have reasonably be expected to have a Material
Adverse Effect. Except as set forth in the SEC Reports, all such Intellectual
Property is enforceable and, to the Company’s knowledge, there is no existing
infringement by another Person of any of the Intellectual Property.
 
          (v) Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged. Neither the Company nor any Subsidiary
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.
 
12
 

--------------------------------------------------------------------------------

 

          (w) Transactions With Affiliates and Employees. None of the officers
or directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case that would be required
to be disclosed now or in the future in an SEC Report pursuant to the
requirements of Item 404 of Regulation S-K promulgated under the Securities Act.
 
          (x) Internal Accounting Controls. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-14 and 15d-14) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company, including its Subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s Forms 10-K or 10-Q, as the case may be, is being
prepared. The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the Evaluation Date. The Company
presented in its most recently filed Form 10-K or Form 10-Q the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as described in Item 308(c) of Regulation S-K under the
Exchange Act) or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s internal controls.
 
          (y) Investment Company. The Company is not, and will not after the
consummation of the offering of Securities contemplated by this Agreement be, an
“investment company” or an Affiliate of an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
 
          (z) Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement. The Investors shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by an Investor pursuant to written agreements
executed by such Investor which fees or commissions shall be the sole
responsibility of such Investor) made by or on behalf of other Persons for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.
 
13
 

--------------------------------------------------------------------------------

 

          (aa) Certain Registration Matters. Assuming the accuracy of the
Investors’ representations and warranties set forth in Section 3.2(b)-(f), the
offer and sale of the Securities by the Company to the Investors under this
Agreement is exempt from the registration requirements of the Securities Act.
Except as described in Schedule 3.1(aa), the Company has not granted or agreed
to grant to any Person any rights (including “piggy-back” registration rights)
to have any securities of the Company that are currently outstanding registered
with the Commission or any other governmental authority that have not been
satisfied.
 
          (bb) Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12 of the Exchange Act, and the Company has
taken no action designed to, or which, to its knowledge, is likely to have the
effect of, terminating the registration under the Exchange Act nor has the
Company received any notification that the Commission is contemplating
terminating such registration. The Company has not, in the two (2) years
preceding the date hereof, received notice from any Trading Market to the effect
that the Company is not in compliance with the listing or maintenance
requirements thereof. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with the listing and
maintenance requirements for continued listing or quotation of the Common Stock
on the Trading Market. The issuance and sale of the Securities under the
Transaction Documents does not contravene the rules and regulations of the
Trading Market on which the Common Stock is currently listed or quoted
(including Rule 4350 of the Nasdaq Stock Market if the Trading Market is the
Nasdaq National or Nasdaq SmallCap Market), and no approval of the shareholders
of the Company thereunder is required for the Company to issue and deliver to
the Investors the maximum number of Securities contemplated by Transaction
Documents, including such as may be required pursuant to Nasdaq Rule 4350.
 
          (cc) Disclosure. The Company confirms that neither it nor any Person
acting on its behalf has provided any of the Investors or their agents or
counsel with any information that the Company believes constitutes material,
non-public information. The Company understands and confirms that the Investors
will rely on the foregoing representations in effecting transactions in
securities of the Company. All disclosure provided to the Investors regarding
the Company, its business and the transactions contemplated hereby, furnished by
or on behalf of the Company (including the Company’s representations and
warranties set forth in this Agreement and the Schedules to this Agreement) are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
14
 

--------------------------------------------------------------------------------

 

          (dd) No Additional Representations. The Company acknowledges that no
Investor makes or has made any representations, warranties or agreements with
respect to the transactions contemplated hereby other than those specifically
set forth in the Transaction Documents.
 
          (ee) Tax Status. The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject and which
are due (unless and only to the extent that the Company and each of its
Subsidiaries has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes or has obtained an extension of the
deadline for such filing) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provisions reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no due but unpaid taxes in any
material amount, and the officers of the Company know of no basis for any such
claim. The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
statue or local tax. To the Company’s knowledge, none of the Company’s tax
returns is presently being audited by any taxing authority.
 
     3.2 Representations and Warranties of the Investors. Each Investor hereby,
for itself and for no other Investor, represents and warrants to the Company as
follows:
 
          (a) Organization; Authority. Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership or
other power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations thereunder. The execution, delivery and performance by such
Investor of the transactions contemplated by this Agreement has been duly
authorized by all necessary corporate or, if such Investor is not a corporation,
such partnership, limited liability company or other applicable like action, on
the part of such Investor. Each of the Transaction Documents has been duly
executed by such Investor, and when delivered by such Investor in accordance
with terms hereof, will constitute the valid and legally binding obligation of
such Investor, enforceable against it in accordance with its terms, except as
such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies, (ii)
laws relating to the availability of specific performance, injunctive relief or
other equitable principles of general application or (iii) with respect to the
indemnification provisions of the Registration Rights Agreement, public policy.
 
          (b) Investment Intent. Such Investor is acquiring the Securities as
principal for its own account for investment purposes only and not with a view
to or for distributing such Securities or any part thereof in violation of
applicable federal and state securities laws; provided, however that such
representation is made without prejudice to such Investor’s right at all times
to sell or otherwise dispose of all or any part of such Securities in compliance
with applicable federal and state securities laws. Nothing contained herein
shall be deemed a representation or warranty by such Investor to hold the
Securities for any period of time.
 
15
 

--------------------------------------------------------------------------------

 

          (c) Investor Status. At the time such Investor was offered the
Securities, it was, and at the date hereof it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act. Such Investor is not a
registered broker-dealer under Section 15 of the Exchange Act.
 
          (d) Reliance on Exemptions. Such Investor understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of U.S. federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of the Investor set forth in this Section 3.2 in order to
determine the availability of such exemption and the eligibility of the Investor
to acquire the Securities.
 
          (e) General Solicitation. Such Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
          (f) Access to Information. Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing therein; (ii)
access to public information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional public information that the
Company possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.
 
          (g) Independent Investment Decision. Such Investor has independently
evaluated the merits of its decision to purchase Securities pursuant to this
Agreement, such decision has been independently made by such Investor and such
Investor confirms that it has only relied on the advice of its own business
and/or legal counsel and not on the advice of any other Investor’s business
and/or legal counsel in making such decision.
 
          (h) No Trading. Each Investor represents and warrants that, except as
otherwise disclosed to the Company in writing, from May 15, 2011 (the
“Discussion Time”) up through the execution of this Agreement, the Investor did
not, directly or indirectly, execute any Short Sales or engage in any other
trading in the Common Stock or any derivative security thereof.
 
16
 

--------------------------------------------------------------------------------

 

          (i) Acknowledgement of Risk. Such Investor acknowledges and
understands that its investment in the Securities involves a significant degree
of risk, including, without limitation that (i) an investment in the Company is
not without risk (and specific reference is made to the “Risk Factors”
discussion included in “Item 1. Business” of the Company’s Annual Report on Form
10-K for the fiscal year ended April 30, 2010 or other SEC Report which includes
Risk Factor discussion) and (ii) in the event of a disposition of the
Securities, the Investor could sustain the loss of its entire investment.
 
          (j) Transfer or Resale. The Investor understands that except as
otherwise provided in this Agreement and the Registration Rights Agreement, the
Securities have not been and are not being registered under the Securities Act
or any applicable state securities laws and, consequently, the Investor may have
to bear the risk of owning the Securities for an indefinite period of time
because the Securities may not be transferred unless (i) the resale of the
Securities is registered pursuant to an effective registration statement under
the Securities Act; (ii) subject to the provisions of Section 4.1, the Investor
has delivered to the Company an opinion of counsel to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration; or (iii) the Securities are sold or
transferred pursuant to Rule 144 and, subject to the provisions of Section 4.1,
the Investor has delivered to the Company an opinion of counsel to the effect
that the Securities to be sold or transferred may be sold or transferred
pursuant to Rule 144.
 
          (k) Residence. If such Investor is an individual, then such Purchaser
resides in the state or province identified in the address of such Purchaser set
forth on the signature page hereto; if such Investor is a partnership,
corporation, limited liability company or other entity, then the office or
offices of such Investor in which its investment decision was made is located at
the address or addresses of such Investor set forth on the signature page
hereto.
 
          (l) No Additional Representations. Each Investor acknowledges that the
Company does not make and has not made any representations, warranties or
agreements with respect to the transactions contemplated hereby other than those
specifically set forth in the Transaction Documents.
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
     4.1 (a) The Company and each Investor severally and not jointly agree, that
the Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Securities other than
pursuant to (i) an effective registration statement, (ii) to the Company, (iii)
to an Affiliate of an Investor or (iv) in connection with a pledge as
contemplated in Section 4.1(b), the transferor thereof will, if required by the
Company, provide to the Company an opinion of counsel selected by the
transferor, reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of an Investor hereunder and under the Registration Rights Agreement.
 
17
 

--------------------------------------------------------------------------------

 

          (b) Certificates evidencing the Securities will contain the following
legend, until such time as they are not required under Section 4.1(c):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAW. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED
OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
WITH RESPECT THERETO UNDER THE SECURITIES ACT OR A WRITTEN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION FOR
SUCH SALE, OFFER, TRANSFER OR OTHER ASSIGNMENT IS AVAILABLE UNDER THE SECURITIES
ACT AND SUCH STATE LAWS. THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES IN A MANNER THAT COMPLIES WITH
THE SECURITIES ACT.
 
          The Company acknowledges and agrees that an Investor may from time to
time pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder.
 
          (c) Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in Section 4.1(b)): (i) while a registration
statement (including the Registration Statement) is effective that covers the
resale of the Shares or (ii) following a sale of such Shares or the pursuant to
Rule 144 (assuming the transferor is not an Affiliate of the Company), or (iii)
while such Shares are freely tradable, or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).
Following such time as restrictive legends are not required to be placed on
certificates representing Shares in accordance with this Section, the Company
will, no later than three (3) Trading Days following the delivery by an Investor
to the Company or the Company’s transfer agent of a certificate representing
Shares containing a restrictive legend, deliver or cause to be delivered to such
Investor a certificate representing such Shares that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section.
 
18
 

--------------------------------------------------------------------------------

 

     4.2 Furnishing of Information. As long as any Investor owns Securities that
are not Freely Tradable (as defined in the Registration Rights Agreement), the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Investors and make
publicly available in accordance with Rule 144(c) such information as is
required for the Investors to sell the Shares under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell such Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.
 
     4.3 Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities pursuant to this Agreement in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Investors, or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market.
 
     4.4 Subsequent Registrations. Other than pursuant to the Registration
Statement, prior to the Effective Date, the Company may not file any
registration statement (other than on Form S-8) with the Commission with respect
to any securities of the Company.
 
     4.5 Securities Laws Disclosure; Publicity. By 8:30 a.m. (New York time) on
the day following the Closing Date, the Company will issue a press release
disclosing all material terms of the transactions contemplated hereby (and
attach as exhibits thereto the Transaction Documents) in accordance with the
applicable Commission rules and regulations. In addition, the Company will make
such other filings and notices in the manner and time required by the Commission
and the Trading Market on which the Common Stock is listed. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Investor, or
include the name of any Investor in any filing with the Commission (other than
the Registration Statement and any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act) or any regulatory agency or Trading Market, without the prior written
consent of such Investor, except to the extent such disclosure is required by
law or Trading Market regulations, in which case the Company shall provide the
Investors with prior notice of such disclosure. The Company and Blueline
Partners shall consult with each other in issuing any press releases with
respect to the transactions contemplated hereby, and neither the Company nor
Blueline Partners shall issue any such press release or otherwise make any such
public statement without the prior consent of the Company, with respect to any
press release of Blueline Partners, or without the prior consent of Blueline
Partners, with respect to any press release of the Company, which consent shall
not unreasonably be withheld or delayed, except if such disclosure is required
by law, in which case the disclosing party shall promptly provide the other
party with prior notice of such public statement or communication.
 
19
 

--------------------------------------------------------------------------------

 

     4.6 Indemnification of Investors.
 
          (a) In addition to the indemnity provided in the Registration Rights
Agreement, the Company will indemnify and hold the Investor Parties harmless
from any and all Losses that any such Investor Party may suffer or incur as a
result of or relating to (i) any breach of any of the representations,
warranties, covenants or agreements made by the Company in any Transaction
Document or (ii) any action instituted against an Investor, or any of them or
their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of such Purchaser, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of such Investor’s representation, warranties or covenants under the
Transaction Documents or any agreements or understandings such Investor may have
with any such stockholder or any violations by the Investor of state or federal
securities laws or any conduct by such Investor which constitutes fraud, gross
negligence, willful misconduct or malfeasance). If any action shall be brought
against any Investor Party in respect of which indemnity may be sought pursuant
to this Agreement, such Investor Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing. Any Investor Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such Investor
Party except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any material issue between the position of the Company and
the position of such Investor Party. The Company will not be liable to any
Investor Party under this Agreement (i) for any settlement by an Investor Party
effected without the Company’s prior written consent, which consent shall not be
unreasonably withheld or delayed; or (ii) to the extent, but only to the extent
that a Loss is attributable to any Investor Party’s breach of any of the
representations, warranties, covenants or agreements made by the Investors in
this Agreement or in the other Transaction Documents. In addition to the
indemnity contained herein, the Company will reimburse each Investor Party for
its reasonable legal and other expenses (including the cost of any
investigation, preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred.
 
     (b)(i) If any Action shall be brought or asserted against any Investor
Party, such Investor Party shall promptly notify the Company in writing, and the
Investor Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Investor Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided that the
failure of any Investor Party to give such notice shall not relieve the Company
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Investor Party.
 
20
 

--------------------------------------------------------------------------------

 

     (ii) An Investor Party shall have the right to employ separate counsel in
any such Action and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Investor Party unless:
(1) the Investor Party has agreed in writing to pay such fees and expenses; (2)
the Investor Party shall have failed promptly to assume the defense of such
Action and to employ counsel reasonably satisfactory to such Investor Party in
any such Action; or (3) the named parties to any such Action (including any
impleaded parties) include both such Investor Party and the Investor Party, and
such Investor Party shall have been advised by counsel that a conflict of
interest is likely to exist if the same counsel were to represent such Investor
Party and the Investor Party (in which case, if such Investor Party notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, the Company shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Company; provided, however, that
in the event one or more Investors is a party to such Action, the Company shall
only be required to pay the expenses of one law firm serving as counsel to said
Investors, unless and to the extent such Investors have been advised by counsel
that a conflict of interest is likely to exist if the same counsel were to
represent such Investors on a particular issue). The Company shall not be liable
for any settlement of any such Action effected without its written consent,
which consent shall not be unreasonably withheld. The Company shall not, without
the prior written consent of the Investor Party, effect any settlement of any
pending Action in respect of which any Investor Party is a party, unless such
settlement includes an unconditional release of such Investor Party from all
liability on claims that are the subject matter of such Action. 
 
     (iii) All fees and expenses of the Investor Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Action in a manner not inconsistent with this Section)
shall be paid to the Investor Party, as incurred, within ten (10) Trading Days
of written notice thereof to the Company (regardless of whether it is ultimately
determined that an Investor Party is not entitled to indemnification hereunder;
provided, that the Company may require such Investor Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Investor Party is not entitled to indemnification
hereunder).
 
     4.7 Non-Public Information. The Company covenants and agrees that neither
it nor any other Person acting on its behalf will provide any Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Investor shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Investor shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company. In the event of a breach of the foregoing covenant by the Company or
any Person acting on its or their behalf, the Company shall, upon written notice
of such breach, make public disclosure of such material non-public information.
In the event that the Company has not made such public disclosure within two (2)
business days of such written notice, in addition to any other remedy provided
herein or in the Transaction Documents or otherwise available, an Investor shall
have the right to make a public disclosure, in the form of a press release,
public advertisement or otherwise, of such material non-public information
without the prior approval by the Company, its Subsidiaries, or any Person
acting on its or their behalf. No Investor shall have any liability to the
Company, its Subsidiaries, or any Person acting on its or their behalf for any
such disclosure.
 
21
 

--------------------------------------------------------------------------------

 

     4.8 Use of Proceeds. The Company will use the net proceeds from the sale of
the Securities hereunder for working capital purposes.
 
     4.9 Trading Limitations and Restrictions on Short Sales. Each Investor
represents, warrants, covenants and agrees that:
 
          (a) from the Discussion Time through the date hereof, such Investor
did not, and
 
          (b) from the date hereof until the date the transactions contemplated
by this Agreement are first publicly announced by the Company as described in
Section 4.5, such Investor will not, directly or indirectly, trade in the Common
Stock or execute or effect (or cause to be executed or effected) any Short Sale
or in the Common Stock. Furthermore, for the time period set forth in clause (b)
above, the Investor will not directly or indirectly sell, offer to sell, solicit
offers to buy, dispose of, loan, pledge or grant any right with respect to
shares of Common Stock, except in compliance with all relevant securities laws
and regulations.
 
     Notwithstanding the foregoing, no Investor makes any representation,
warranty or covenant hereby that it will not engage in Short Sales in the
securities of the Company after the time that the transactions contemplated by
this Agreement are first publicly announced by the Company as described in
Section 4.5.
 
     4.10 Reservation and Listing of Common Stock. As of the date hereof, the
Company has reserved and the Company shall continue to reserve and keep
available at all times, free of preemptive rights, a sufficient number of shares
of Common Stock for the purpose of enabling the Company to issue the Shares
pursuant to this Agreement. The Company shall use commercially reasonably
efforts to (i) list the shares of Common Stock on the NASDAQ National Market
System and (ii) as soon as reasonably practicable following the Closing, list
all of the shares of Common Stock on said Trading Market. The Company further
agrees that if the Company applies and is accepted to have the Common Stock
traded on any other Trading Market, it will use commercially reasonable efforts
to list all of the shares of Common Stock on said Trading Market, and will take
such other action as is reasonably necessary to cause the shares of Common Stock
to be listed on such other Trading Market as promptly as possible. Once so
listed, the Company will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market.
 
     4.11 Equal Treatment of Investors. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of this Agreement unless the same consideration is also offered to all
of the parties to this Agreement.
 
22
 

--------------------------------------------------------------------------------

 

     4.12 Sales by Investors. Each Investor covenants to sell any Securities
sold by it in compliance with applicable prospectus delivery requirements, if
any, or otherwise in compliance with the requirements for an exemption from
registration under the Securities Act and the rules and regulations promulgated
thereunder. No Investor will make any sale, transfer or other disposition of the
Securities in violation of federal or state securities laws.
 
     4.13 Limitation on Issuance of Future Price Securities. During the six (6)
months following the Closing Date, the Company shall not issue any “Future
Priced Securities” as such term is described by NASD IM–4350–1.
 
     4.14 Delivery of Share Certificates. As soon as practicable after the
Closing, but in no event more than five (5) business days after the Closing, the
Company agrees to cause manually executed originals of a certificate evidencing
the number of Shares indicated below such Investor’s name on its signature page
hereto, registered in the name of such Investor or its custodian as indicated on
the Investor’s signature page hereto.
 
ARTICLE V
MISCELLANEOUS
 
     5.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents. The Company shall pay all
stamp and other taxes and duties levied in connection with the sale of the
Securities.
 
     5.2 Entire Agreement. The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
 
     5.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section prior to 6:30 p.m.
(New York City time) on a Trading Day, (b) the next Trading Day after the date
of transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:
 
23
 

--------------------------------------------------------------------------------

 


     If to the Company:           Unify Corporation       1420 Rocky Ridge
Drive, Suite 380       Roseville, CA 95661-2875       Attn: Todd Wille, Chief
Executive Officer       Facsimile No.: ( 916) 218-4378       With a copy to:  
DLA Piper LLP (US)       400 Capitol Mall, Suite 2400       Sacramento, CA 95814
      Attn: Gilles Attia       Facsimile No.: ( 916) 930-3201           If to an
Investor:   To the address set forth under such Investor’s name       on the
signature pages hereof;

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
     5.4 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, (a) in the case of an amendment,
by the Company and the Investors contributing two-thirds (2/3) of the aggregate
Investment Amount payable under this Agreement, except that if an amendment
would adversely affect the rights of an Investor, the amendment must also be
approved by such Investor, or (b) in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
     5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 
     5.6 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Securities; provided that such transferee agrees in
writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Investors”; and provided, further that such
transferee or assignee is approved by the Company (such approval not to be
unreasonably withheld). Notwithstanding anything to the contrary herein,
Securities may be assigned to any Person in connection with a bona fide margin
account or other loan or financing arrangement secured by such Securities.
 
24
 

--------------------------------------------------------------------------------

 

     5.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.6 (as to each
Investor Party) and Section 4.12.
 
     5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) will be exclusively commenced in the California
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the California Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Action, any claim that it is not personally subject to the jurisdiction
of any such California Court, or that such Action has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Action by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a Action to
enforce any provisions of a Transaction Document, then the prevailing party in
such Action shall be reimbursed by the other party for its attorney’s fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Action.
 
     5.9 Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares for a period of two years
from the Closing. The agreements and covenants contained herein shall survive
the Closing in accordance with their respective terms.
 
     5.10 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
25
 

--------------------------------------------------------------------------------

 

     5.11 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
     5.12 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then such Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
     5.13 Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
     5.14 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
     5.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor hereunder, or any Investor enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
26
 

--------------------------------------------------------------------------------

 

     5.16 Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
 
     5.17 Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Securities pursuant to this Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or of the Subsidiary which may have been
made or given by any other Investor or by any agent or employee of any other
Investor, and no Investor or any of its agents or employees shall have any
liability to any other Investor (or any other person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Investor acknowledges that no other Investor has
acted as agent for such Investor in connection with making its investment
hereunder and that no Investor will be acting as agent of such Investor in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. Each Investor represents
that it has been represented by its own separate legal counsel in its review and
negotiations of this Agreement and the Transaction Documents.
 
     5.18 Limitation of Liability. Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of an Investor
arising directly or indirectly, under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of such Investor,
and that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOR INVESTORS FOLLOW]
 
27
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

  UNIFY CORPORATION               By:  /s/ Todd Wille     Name: Todd Wille    
Title: Chief Executive Officer


 
 
 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOR INVESTORS FOLLOW]
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties have executed this Securities Purchase
Agreement as of the date first written above.
 

BlueLine Partners         By: /s/ Scott Shuda   Name:   Scott Shuda Title:      
  Investment Amount: $4,000,000 Per Share Purchase Price: $2.40 Shares:
1,666,667 Shares of Series G Preferred Stock     Address for Notice: BlueLine
Partners 319 Diablo Road, Suite 200 Danville, CA 94526 Facsimile No.: (925)
934-7520 Telephone No.: (925) 236-9790 Attn: Scott Shuda         Name of
Custodian/Address for Delivery of Certificates (or precise legal name for stock
registration; please affirmatively indicate if certificates will not be held by
a custodian)    

                    Facsimile No.:     

Telephone No.:     

Attn:      


--------------------------------------------------------------------------------

 

Schedule I
 

Wire Instructions     Amount: $4,000,000   Receiving Bank: Wells Fargo Bank  
ABA No. 121000248   Beneficiary Information (BNF): UNIFY CORPORATION   Acct. No.
4121718316   SWIFT Code: WFBIUS6S   Originator Information (ORG): BLUELINE
PARTNERS   319 Diablo Road, Suite 200   Danville, CA 94526


--------------------------------------------------------------------------------

 

Exhibit A
 
Certificate of Designations, Preferences and Rights of Series G Preferred Stock
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Registration Rights Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
Form of Legal Opinion
 
[See attached]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

Disclosure Schedules
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------